DETAILED ACTION
This is the first Office action on the merits based on the 16/811,428 application filed on 03/06/2020 and applicant’s preliminary amendments filed 05/26/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 05/26/2020, claim 1 was cancelled, and new claims 2-11 were added.  Claims 2-11, as filed on 05/26/2020, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/26/2020, 07/07/2020, 11/19/2020, 11/24/2020, 02/01/2021, 02/22/2021, 03/03/2021, 03/26/2021, 08/13/2021, 09/10/2021, 10/20/2021, 11/04/2021, and 02/04/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it is not entirely directed to the claimed invention and because of undue length.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
1.	The title of the invention, “Exercise Machine Differential,” is not indicative of the invention to which the claims are directed.  A new title is required that is clearly indicative of the invention to which the claims are directed.
2.	The use of the terms NAUTILUS, BOWFLEX, AND THERABAND, which are trade names or marks used in commerce, have been noted in this application.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 5, 8, and 9 are objected to because of the following informalities:
In claim 5, lines 2-3, “to adjust torque of the motor” should be --- to adjust a torque of the motor ---
In claim 8, lines 2-3, “a cable length” should be --- a length of the cable ---.
In claim 9, line 2, “the cable length” should be --- the length of the cable ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, lines 5-6, the limitation “wherein the sensor is used at least in part to determine mount lock state” renders the claim indefinite because it is unclear to which structure(s) “mount lock state” refers.  Applicant is suggested to amend the limitation to --- wherein the sensor is used at least in part to determine a mount lock 
Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 2, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 3, lines 1-2, the limitation “wherein the sensor is used at least in part to determine a mount position” renders the claim indefinite because it is unclear to which structure(s) “a mount position” refers.  Applicant is suggested to amend the limitation to --- wherein the sensor is used at least in part to determine a mount position of the lockable translatable mount ---.  Refer to the specification, as originally filed, paragraphs 00162-00165, and Figures 4-5B.
Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 3, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 4, lines 1-2, the limitation “wherein the mount position is used at least in part to check for a properly configured exercise” renders the claim indefinite because it is unclear whether or not “a properly configured exercise” is a claimed part of the exercise machine.  Applicant is suggested to amend the limitation to --- wherein the mount position is configured to be used at least in part to check for a properly configured exercise ---.  Refer to the specification, as originally filed, paragraph 00165.
Claim 6 recites the limitation “the mount” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the lockable translatable mount ---.

Regarding claim 7, lines 1-2, the limitation “wherein the second sensor is used at least in part to check for a properly configured exercise” renders the claim indefinite because it is unclear whether or not “a properly configured exercise” is a claimed part of the exercise machine.  Applicant is suggested to amend the limitation to --- wherein the second sensor is configured to be used at least in part to check for a properly configured exercise ---.  Refer to the specification, as originally filed, paragraph 00165.
Claim 10, which depends from claim 2, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “an arm lock state” (claim 10, line 3) and corresponding structural cooperative relationships with the lockable translatable mount (claim 2, line 3).  Applicant is suggested to amend claim 10, lines 1-3, from “The exercise machine of claim 2, further comprising a safety controller coupled to the motor and the sensor, wherein the safety controller reduces cable tension based at least in part on a detection of an arm unlock state.” to --- The exercise machine of claim 2, further comprising a lockable arm coupled to the lockable translatable mount, and a safety controller coupled to the motor and the sensor, wherein the safety controller . ---. 
Claim 11, which depends from claim 2, recites the limitation “wherein the safety controller reduces torque to the motor based at least in part on the ESTOP state” in lines 1-2.  There is insufficient antecedent basis for “the safety controller” and “the ESTOP state” in this limitation in the claim.  In addition, the limitation renders the claim indefinite because it is unclear to which structure(s) “the ESTOP state” refers.  Applicant is suggested to amend claim 11, such that it depends from claim 10 instead of from claim 2.  In addition, applicant is suggested to amend the limitation to --- wherein the safety controller reduces a torque to the motor based at least in part on an error-stop mode of the exercise machine ---.  Refer to the specification, as originally filed, paragraph 00103.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird (US 2014/0038777).
Regarding claim 2, Bird discloses an exercise machine (the electric weight system 100; Figures 1-7), comprising:

a lockable translatable mount (the adjustable bracket 148; Figures 1 and 2; paragraphs 0152-0153 and 0225);
a cable (the cable 108; Figures 1 and 2; paragraphs 0140 and 0152) coupled to the motor via the lockable translatable mount; and
a sensor (the position potentiometer of the automatic cable height positioner 2424 used to determine the position of the adjustable bracket 148; paragraph 0225) coupled to the lockable translatable mount, wherein the sensor is used at least in part to determine mount lock state (the position potentiometer used to determine the position of the adjustable bracket 148 determines a mount lock state of the adjustable bracket 148 at a selected height on the second support member 128 via the automatic cable height positioner 2424, the threaded rod and running nut configuration, and the cable height input from the user; paragraph 0225).
Regarding claim 3, Bird further discloses wherein the sensor is used at least in part to determine a mount position (the position potentiometer of the automatic cable height positioner 2424 is used to determine the position of the adjustable bracket 148; paragraph 0225).
Regarding claim 4, Bird further discloses wherein the mount position is used at least in part to check for a properly configured exercise (“The controller board 2414 may, upon receiving a cable height input from the user via the host computing device 106, signal the automatic cable height adjustor 2424 to move the adjustable bracket 148 either up or down depending on the current position of the adjustable bracket 148.”; paragraph 0225).
and input from the host computing device 106, which is in 2-way communication with the controller board 2414” (paragraph 0221; emphasis added), and “the controller board 2414 may also be in two-way communication with an automatic cable height positioner 2424 [,whereby t]he controller board 2414 may, upon receiving a cable height input from the user via the host computing device 106, signal the automatic cable height adjustor 2424 to move the adjustable bracket 148 either up or down depending on the current position of the adjustable bracket 148.” (paragraph 0225; emphasis added)).
Regarding claim 8, Bird further discloses a motor controller (the controller board 2414; Figure 24; paragraphs 0220-0226) coupled to the motor and the sensor, wherein the motor controller is used at least in part to determine a cable length (via the cable lock system 2420, the slack detection system 2422, and the automatic cable height positioner 2424; paragraphs 0220-0226).
Regarding claim 9, Bird further discloses wherein the sensor is used at least in part to adjust the determination of the cable length (via the cable lock system 2420, the slack detection system 2422, and the automatic cable height positioner 2424; paragraphs 0220-0226).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 2014/0038777) in view of Drechsler (US 2007/0161472), and further in view of Clark (US 2010/0144497).
Regarding claim 6, Bird discloses the invention as substantially claimed, see above, but fails to disclose: a lockable arm coupled to the mount.
Drechsler teaches an analogous exercise machine (Figure 1) comprising a lockable arm (the horizontal axis section 320 of the carriage 300; Figure 1; paragraphs 0087 and 0089) coupled to a lockable translatable mount (the frame adjacent section 310 of the carriage 300; Figure 1; paragraphs 0087-0089).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the lockable translatable mount of Bird’s invention to couple a lockable arm thereto, as taught by Drechsler, in order to extend the capabilities of Bird’s invention to provide a “multi-purpose exercise apparatus used for linear and rotational resistance exercises with varying heights, diameters, angular ranges and planes” (Drechsler: Abstract; Figure 1).

Clark teaches an analogous exercise machine (Figures 1-10) comprising a sensor coupled to a lockable arm (the means for moving the arms in vertical and horizontal rotation, wherein “[s]mall servo motors in the exercise apparatus could be used to place the arms into preferred positions for different exercises”; paragraph 0092), wherein the sensor is used at least in part to determine arm angle (the means for moving the arms in vertical and horizontal rotation, wherein “[s]mall servo motors in the exercise apparatus could be used to place the arms into preferred positions for different exercises”; paragraph 0092; emphasis added).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bird’s invention modified in view of Drechsler such that a second sensor is coupled to the lockable arm, wherein the second sensor is used at least in part to determine an arm angle of the lockable arm, as taught by Clark, in order to enable the lockable arm to be moved in vertical and horizontal rotation for the advantage of placing the lockable arm into preferred positions for different exercises (Clark: paragraph 0092).
Regarding claim 7, Bird in view of Drechsler, and further in view of Clark, teaches the invention as substantially claimed, see above, and further teaches wherein the second sensor is used at least in part to check for a properly configured exercise (Clark: paragraph 0092).

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As can best be understood with regard to the 35 U.S.C. § 112(b) rejections of claims 10 and 11, see above, the following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Bird (US 2014/0038777) in view of Drechsler (US 2007/0161472), and further in view of Clark (US 2010/0144497); Zhu (US 2012/0053014); Sellier (US 5,569,121); Baek (US 2018/0290001); Rau (US 2017/0197103)) fails to teach or render obvious an exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including:
a lockable arm coupled to the lockable translatable mount, and a safety controller coupled to the motor and the sensor, wherein the safety controller reduces a tension of the cable based at least in part on a detection of an arm unlock state of the lockable arm (claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784